UNPUBLISHED

                  UNITED STATES COURT OF APPEALS
                      FOR THE FOURTH CIRCUIT


                             No. 09-1804


CLEVELAND SANDERS,

                Plaintiff - Appellant,

          v.

SC DEPT CORRECTIONS,

                Defendant - Appellee.



Appeal from the United States District Court for the District of
South Carolina, at Greenville. Terry L. Wooten, District Judge.
(6:09-cv-01100-TLW-WMC)


Submitted:   April 6, 2010                    Decided:   July 1, 2010


Before NIEMEYER and     GREGORY,   Circuit   Judges,   and   HAMILTON,
Senior Circuit Judge.


Affirmed by unpublished per curiam opinion.


Cleveland Sanders, Appellant Pro Se.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

            Cleveland       Sanders,    III,    voluntarily       dismissed      an

action he filed in the United States District Court for the

District of South Carolina, in which he sought to appeal an

order of the South Carolina Supreme Court.                   He then noted an

appeal,    which    the    district    court   transmitted       to    this   court

pursuant to Fed. R. App. P. 3(d)(1).                However, the only avenue

for relief from the South Carolina Supreme Court’s decision is

by petition for writ of certiorari filed in the United States

Supreme Court.       28 U.S.C. § 1257 (2006).             Neither the district

court nor this court has jurisdiction to review an order of a

state court.       Accordingly, although we grant leave to proceed in

forma pauperis, we affirm the dismissal of Sanders’s district

court action.       We dispense with oral argument because the facts

and legal contentions are adequately presented in the materials

before    the   court     and   argument    would   not    aid   the   decisional

process.

                                                                         AFFIRMED




                                        2